Dear Mayor Montgomery:
This office is in receipt of your request for an opinion of the Attorney General in regard to appointment of commissioners on the Ferriday Housing Authority.  You indicate you have been notified that the tenants of the housing complex have put a tenant on the Ferriday Housing Authority as a commissioner, and that person is serving as a Commissioner, attending meetings, and signing checks. You ask the following:
  1.  Has R.S. 40:531 changed on appointment of commissioners to the local housing authority?
  2. Can tenants in a housing complex or the director issue a certificate of appointment of commissioners?
Pertinent to your inquiry is R.S. 40:531, providing as follows:
  A. When the governing body of any municipality or parish, as the case may be, has determined, by resolution as set forth in R.S. 40:393, that it is expedient to establish a local housing authority, the chief elected official of the municipality or parish, or if no such official exists, then the governing body itself shall appoint five persons who shall constitute the governing body of the local housing authority and shall be called commissioners.
  B. In municipalities with populations of four hundred seventy-five thousand or more, the governing authority of the housing authority shall consist of seven commissioners, at least two of whom shall be tenants of the housing authority. * * * *.
  C. In parishes with population of more than four hundred thousand but less than five hundred thousand and not having boundaries coterminous with a single city, the governing authority of the housing authority shall consist of nine commissioners. * * * One of such commissioners shall be a tenant member of the Marrero Tenants Organization and shall be appointed by the governing authority of said organization.
In response to your first question we find no authority for the tenants in a housing complex in Ferriday to put a tenant on the Ferriday Housing Authority as a commissioner.  As reflected in R.S. 40:531, "the chief elected official of the municipality * * * shall appoint five persons who shall constitute the governing body of the local housing authority and shall be called commissioners." It is only when a municipality has a population of four hundred seventy-five thousand or more that a tenant must be a commissioner, and in those circumstances the commissioners shall be appointed by the mayor.
In the light of R.S. 40:531 and as recognized by this office in Atty. Gen. OP. NO. 99-221 neither the director of the Ferriday Housing Authority nor the tenants of the complex have the authority to issue a certificate of appointment for a commissioner on the Housing Authority.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                             RICHARD P. IEYOUB Attorney General
                             By: BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Hon. Odeal J. Montgomery Mayor, Town of Ferriday 1116 Second Street Ferriday, LA 71334
Date Received: Jan. 20, 2000 Date Released: March 2, 2000
BARBARA B. RUTLEDGE Assistant Attorney General